






STOCK AWARD AGREEMENT
ADVANCED EMISSIONS SOLUTIONS, INC. AMENDED AND RESTATED
2010 NON-MANAGEMENT COMPENSATION AND INCENTIVE PLAN


NOTICE OF STOCK AWARD
Grantee’s Name and Address:        
        
        
You have been granted fully-vested shares of Common Stock of the Company,
subject to the terms and conditions of this Notice of Stock Award (the
“Notice”), under the Advanced Emissions Solutions, Inc. Amended and Restated
2010 Non-Management Compensation and Incentive Plan, as amended from time to
time (the “Plan”) and the Stock Award Agreement (the “Agreement”) attached
hereto, as follows. This grant is being made to you in partial payment of
services to be rendered to the Company over the next six months, subject to your
continued provision of such services during that time. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Notice.
Award Number         
Grant Date         
Total Number of Shares
of Common Stock Awarded        
Aggregate Gross Value of
Stock Awarded    $_______________________________________


Per Share Value of Stock Awarded $_________
Earning Schedule:
Subject to Grantee’s Continuous Service and other limitations set forth in this
Notice, the Agreement and the Plan, the Shares will be deemed “earned” and no
longer subject to the Repayment Requirement (as defined in the Agreement) in
accordance with the following schedule:
16.667% of the Total Number of Shares of Common Stock Awarded shall be deemed
“earned” and no longer be subject to the Repayment Requirement at the end of
each month following the Grant Date.
For purposes of this Notice and the Agreement, the Grantee shall be obligated to
pay the Per Share Value of Stock Awarded with respect to Shares of Common Stock
Awarded that are not



Stock Award Agreement Under The    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan

--------------------------------------------------------------------------------



yet earned, or, in lieu thereof, to return such Shares to the Company if
Grantee’s Continuous Service ends, in either case as provided by the Repayment
Requirement in the Agreement; provided, however, that such Shares shall remain
subject to other restrictions on transfer set forth in the Agreement or the
Plan. Shares that are not yet earned are deemed “Unearned Shares.” If the
Grantee would earn a fraction of an Unearned Share, such Unearned Share shall
not become earned until the Grantee earns the entire Share.
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement, and that signed copies of this Notice and
the Agreement (including copies of Exhibit A thereto) have been exchanged
between the parties.
ADVANCED EMISSIONS SOLUTIONS, INC.

By:     
Title:     
THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL BECOME EARNED, IF AT
ALL, ONLY DURING THE PERIOD OF GRANTEE’S CONTINUOUS SERVICE FROM THE GRANT DATE
(NOT THROUGH THE ACT OF BEING ENGAGED, BEING GRANTED THIS AWARD OR ACQUIRING
SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN
THIS NOTICE, THE AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO CONTINUATION OF GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT
INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE GRANTEE’S CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND
WITH OR WITHOUT NOTICE.
The Grantee acknowledges receipt of a copy of the Plan and the Agreement
(including Exhibit A thereto) and represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts the Award subject to all of the
terms and provisions hereof and thereof. The Grantee has reviewed this Notice,
the Agreement and the Plan in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Notice and fully understands all
provisions of this Notice, the Agreement and the Plan. The Grantee hereby agrees
that all disputes arising out of or relating to this Notice, the Plan and the
Agreement shall be resolved in accordance with Section 17 of the Agreement. The
Grantee further agrees to notify the Company upon any change in the residence
address indicated in this Notice.
Dated: ______________________        Signed:     


Print Name:     



Stock Award Agreement Under The    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


2

--------------------------------------------------------------------------------




Award Number: __________________
ADVANCED EMISSIONS SOLUTIONS INC.
AMENDED AND RESTATED
2010 NON-MANAGEMENT COMPENSATION AND INCENTIVE PLAN


STOCK AWARD AGREEMENT
1.    Award of Shares. Advanced Emissions Solutions Inc., a Delaware corporation
(the “Company”), hereby grants, issues and sells to the Grantee (the “Grantee”)
named in the Notice of Stock Award (the “Notice”), the Total Number of Shares of
Common Stock Awarded set forth in the Notice (the “Shares”) in exchange for
services for a deemed Purchase Price per Share set forth in the Notice (the
“Total Purchase Price”), subject to the Notice, this Stock Award Agreement (the
“Agreement”) and the terms and provisions of the Company’s Amended and Restated
2010 Non-Management Compensation and Incentive Plan, as amended from time to
time (the “Plan”), which is incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement. All Shares granted hereunder will be deemed issued
to the Grantee as fully paid and nonassessable shares once earned by the
Grantee, and the Grantee will have the right to vote the Shares at meetings of
the Company’s stockholders. The Company shall pay any applicable stock transfer
taxes imposed upon the issuance of the Shares to the Grantee hereunder.
2.    Consideration. The Shares are being granted to the Grantee in partial
consideration of the provision of services by the Grantee to the Company for a
period of six months from the Grant Date.
3.    Transferability. The Shares sold to the Grantee are registered under the
Company’s S-8 Registration Statement and, may be sold, transferred or otherwise
disposed of (a “Transfer”) pursuant to the Form S-8 Registration Statement by
the Grantee prior to the date when the Shares become earned pursuant to the
Earning Schedule set forth in the Notice, subject to applicable laws, rules and
regulations; provided, however, that any Unearned Shares that are Transferred
remain subject to the Repayment Requirement. In furtherance, and not in
limitation, of the foregoing, the Grantee acknowledges that the United States
securities laws prohibit any person from trading in the securities of the
Company while in possession of material, non-public information about the
Company in violation of a duty of confidentiality. The Grantees further
acknowledges that any proprietary information may constitute material non-public
information, and agrees that he or she shall not trade any securities of the
Company while in possession of material, non-public information about the
Company in violation of any securities or other laws.
4.    Distributions. Except as set forth in Section 7(e), the Company shall
disburse to the Grantee all dividends and other distributions paid or made in
cash with respect to the Shares and Additional Securities (whether earned or
not), less any applicable withholding obligations.



Stock Award Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan

--------------------------------------------------------------------------------



5.    Taxes. The Grantee shall be responsible for payment of, and upon request
by the Company, shall immediately pay the Company the amount necessary to
satisfy, any applicable foreign, federal, state, and local income and employment
tax withholding obligations.
6.    Additional Securities. Any securities received as the result of ownership
of the Unearned Shares (the “Additional Securities”), including, but not by way
of limitation, warrants, options and securities received as a stock dividend or
stock split, or as a result of a recapitalization or reorganization or other
similar change in the Company’s capital structure, shall be subject to the same
conditions and restrictions as the Unearned Shares with respect to which they
were issued, including, without limitation, the Earning Schedule set forth in
the Notice and the Repayment Requirement. The Grantee shall be entitled to
direct the Company to exercise any warrant, option or other right received as
Additional Securities upon supplying the funds necessary to do so, in which
event the securities so purchased shall constitute Additional Securities, but
the Grantee may not direct the Company to sell any such warrant, option or
right. If Additional Securities consist of a convertible security, the Grantee
may exercise any conversion right, and any securities so acquired shall
constitute Additional Securities. Appropriate adjustments to reflect the
distribution of Additional Securities shall be made to the price per share to be
paid in connection with the Repayment Requirement in order to reflect the effect
of any such transaction upon the Company’s capital structure.
7.    Repayment Requirement.
(a)    Repayment Upon Termination of Continuous Service. Grantee is required to
transfer and to return all of the Unearned Shares (including any Additional
Securities that are Unearned Shares), or an equivalent number of shares of
Company Common Stock, in either case free and clear of all liens and
encumbrances and with good and marketable title, or, in lieu thereof (regardless
of whether the Grantee still holds such Unearned Shares), to pay to the Company
in cash the value (the “Cash Value Option”) of such Unearned Shares based on the
Per Share Value of Stock Awarded (the “Repayment Requirement”) within ten (10)
days following the date the Grantee’s Continuous Service terminates for any
reason, with or without cause (including death or disability) (the “Termination
Date”).
(b)    Method of Repayment. Promptly following the date Grantee’s Continuous
Service terminates, the Grantee shall give written notice to the Company
indicating the date on which he or she intends to fulfill the Repayment
Requirement (which such date must be a business day within ten (10) days
following the date the Grantee’s Continuous Service terminates. Such notice
shall be irrevocable. The notice shall indicate whether the Grantee intends to
transfer and assign the Unearned Shares or exercise the Cash Value Option. On
the date the Repayment Requirement is to be effected, the Grantee shall either
assign and transfer to the Company the Unearned Shares, free and clear of all
liens and encumbrances, or pay in immediately available funds the amount due
pursuant to the Cash Value Option, as applicable. If the Grantee fails to
provide such written notice to the Company within the ten business days set
forth above, Grantee shall be deemed to have elected to transfer and assign the
Unearned Shares back to the Company, and hereby irrevocably appoints the Company
as power of attorney to take any and all actions in order to effect such
transfer and assignment, including

Stock Award Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


2

--------------------------------------------------------------------------------



cancellation of the Unearned Shares. The Company may require the Grantee to
execute and deliver such documentation as it deems reasonably necessary in
connection with the Repayment Requirement.
(c)    Assignment. If the Grantee intends to transfer and assign the Unearned
Shares to the Company pursuant to the Repayment Requirement, the Company may
designate and assign one or more employees, officers, directors or stockholders
of the Company or other persons or organizations, to receive all or a part of
such Unearned Shares.
(d)    Termination of the Repayment Requirement. The Repayment Requirement shall
terminate with respect to any Shares and Additional Securities that become
earned pursuant to the Stock Award Agreement and with respect to all Shares and
Additional Securities at the end of the sixth month following the Grant Date.
(e)    Corporate Transaction. The Repayment Requirement as to Unearned Shares
shall apply to the new capital stock or other property (including cash paid
other than as a regular cash dividend) received in exchange for such Unearned
Shares in consummation of a Corporate Transaction and such stock or property
shall be deemed Additional Securities for purposes of this Agreement, but only
to the extent the Shares are at the time covered by such Repayment Requirement.
Appropriate adjustments shall be made to the price per share payable upon
exercise of the Repayment Requirement to reflect the effect of the Corporate
Transaction.
8.    Stop-Transfer Notices. In order to ensure compliance with the restrictions
on transfer set forth in this Agreement, the Notice or the Plan, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
9.    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.
10.    Lock-Up Agreement.
(a)    Agreement. Grantee, if such person is an officer, director or owner of
greater than 5% of the Common Stock of the Company at such time (including, for
purposes of determining stock ownership, shares of Common Stock issuable upon
exercise of options or warrants, or conversion of securities convertible into
shares of Common Stock), and/or if requested by the Company and the lead
underwriter of any public offering of the Common Stock or other securities of
the Company (the “Lead Underwriter”), hereby irrevocably agrees not to sell,
contract to sell, grant any option to purchase, transfer the economic risk of
ownership in, make any short sale of, pledge or otherwise transfer or dispose of
any interest in any Common Stock or any securities convertible into or
exchangeable or exercisable for or any other rights to purchase or acquire
Common Stock (except Common Stock included in such public offering or acquired
on the public market after such offering) during the 180-day period

Stock Award Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


3

--------------------------------------------------------------------------------



following the effective date of a registration statement of the Company filed
under the Securities Act of 1933, as amended, or such shorter period of time as
the Lead Underwriter shall specify. Grantee further agrees to sign such
documents as may be requested by the Lead Underwriter to effect the foregoing
and agrees that the Company may impose stop-transfer instructions with respect
to such Common Stock subject until the end of such period. The Company and
Grantee acknowledge that each Lead Underwriter of a public offering of the
Company’s stock, during the period of such offering and for the 180-day period
thereafter, is an intended beneficiary of this Section 10.
(b)    No Amendment Without Consent of Underwriter. During the period from
identification as a Lead Underwriter in connection with any public offering of
the Company’s Common Stock until the earlier of (i) the expiration of the
lock-up period specified in Section 10(a) in connection with such offering or
(ii) the abandonment of such offering by the Company and the Lead Underwriter,
the provisions of this Section 10 may not be amended or waived except with the
consent of the Lead Underwriter.
11.    No Contract for Continuous Service. This Agreement is not a service
contract and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation of the Grantee to continue in the service of the
Company, or of the Company to continue the services the Grantee to the Company.
12.    Applicability of Plan. This Agreement is subject to all the provisions of
the Plan, which provisions are hereby made a part of this Agreement, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of this Agreement and those of the
Plan, the provisions of the Plan shall control.
13.    No Compensation Deferral. This Award is not intended to constitute
“nonqualified deferred compensation” within the meaning of Code Section 409A,
but rather is intended to be exempt from the application of Code Section 409A.
To the extent that the Award is nevertheless deemed to be subject to Code
Section 409A for any reason, this Award shall be interpreted in accordance with
Code Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Grant Date. Notwithstanding any
provision herein to the contrary, in the event that following the Grant Date,
the Administrator (as defined in the Plan) determines that the Award may be or
become subject to Code Section 409A, the Administrator may adopt such amendments
to the Plan and/or this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate to (a) exempt the Plan and/or the Award from the application of Code
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to this option, or (b) comply with the requirements of Code
Section 409A. Any such action may include, but is not limited to, delaying
payment, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Code Section 409A, to a Grantee who is a "specified
employee" within the meaning of Code Section 409A to the first day following the
six-month period (or, if earlier, the

Stock Award Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


4

--------------------------------------------------------------------------------



date of the Grantee’s death) on the date of the Grantee's “separation of
service” as defined in Code Section 409A. The Company shall use commercially
reasonable efforts to implement the provisions of this Section 13 in good faith;
provided that neither the Company, the Administrator nor any Employee, Director
or representative of the Company or of any of its Affiliates shall have any
liability to the Grantee with respect to this Section 13.
14.    Acknowledgement. By electing to accept this Agreement, you acknowledge
receipt of this Agreement and hereby confirm your understanding that the terms
set forth in this Agreement constitute, subject to the terms of the Plan, which
terms shall control in the event of any conflict between the Plan and this
Agreement, the entire agreement and understanding of the parties with respect to
the matters contained herein and supersede any and all prior agreements,
arrangements and understandings, both oral and written, between the parties
concerning the subject matter of this Agreement. The Company may, in its sole
discretion, decide to deliver any documents related to Shares awarded under the
Plan or future Shares that may be awarded under the Plan by electronic means or
request your consent to participate in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
15.    Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee (including for all
purposes of the Notice, the Plan and this Agreement, electronic signatures
transmitted by email or any online or electronic system). These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Delaware, without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Delaware to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined by a court of law to
be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.
16.    Headings. The captions used in this Agreement are inserted for
convenience and shall not be deemed a part of this Agreement for construction or
interpretation.
17.    Dispute Resolution. The provisions of this Section 17 shall be the
exclusive means of resolving disputes arising out of or relating to the Notice,
the Plan and this Agreement. The Company, the Grantee, and the Grantee’s
assignees (the “parties”) shall attempt in good faith to resolve any disputes
arising out of or relating to the Notice, the Plan and this Agreement by
negotiation between individuals who have authority to settle the controversy.
Negotiations shall be commenced by either party by notice of a written statement
of the party’s position and the name and title of the individual who will
represent the party. Within thirty (30) days of the written notification, the
parties shall meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to resolve the dispute. If the dispute
has not been resolved by negotiation, the parties agree that any suit, action,
or proceeding arising out of or

Stock Award Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


5

--------------------------------------------------------------------------------



relating to the Notice, the Plan or this Agreement shall be brought in the state
or federal courts located in Denver, Colorado, and the parties shall submit to
the exclusive jurisdiction of such courts. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. THE
PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF
ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions of this
Section 17 is for any reason held to be invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.
18.    Compliance with Laws. Notwithstanding anything contained in this
Agreement or the Plan, the Company may not take any actions hereunder, and no
award shall be granted, that would violate the Securities Act of 1933, as
amended (the “Act”), the Securities Exchange Act of 1934, as amended, the Code,
or any other securities or tax or other applicable law or regulation.
19.    Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
transmission via facsimile or email with confirmation of successful transmission
by the sending machine , upon deposit in the United States mail by certified
mail (if the parties are within the United States) or upon deposit for delivery
by an internationally recognized express mail courier service (for international
delivery of notice), with postage and fees prepaid, addressed to the other party
at its address as shown beneath its signature in the Notice, or to such other
address as such party may designate in writing from time to time to the other
party.
Signature of Grantee:
    
    
[Printed Name of Grantee]




Date:     ,     




Advanced Emissions Solutions, Inc.:
By:     
    
[Printed Name and Title of Officer]





Stock Award Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


6

--------------------------------------------------------------------------------



Date:     ,     









Stock Award Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


7

--------------------------------------------------------------------------------




EXHIBIT A


STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE




[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned to the Company
pursuant to the Repayment Requirement.]


FOR VALUE RECEIVED, ____________________________ hereby sells, assigns and
transfers unto Mark H. McKinnies, as trustee for Advanced Emissions Solutions,
Inc., __________________ (____) shares of the Common Stock of Advanced Emissions
Solutions, Inc., a Delaware corporation (the "Company"), standing in his name on
the books of, the Company represented by Certificate No. ______ herewith, and
does hereby irrevocably constitute and appoint the Secretary of the Company
attorney to transfer the said stock in the books of the Company with full power
of substitution.


DATED: ________________


    






The undersigned spouse of ____________________ joins in this assignment.
Dated: ___________________
   
(Spouse of ________________________)








A-1
Stock Award Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan

--------------------------------------------------------------------------------




EXHIBIT B
INSIDER TRADING POLICY
[See Attached]



Stock Award Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan

--------------------------------------------------------------------------------







RESTRICTED STOCK PURCHASE AGREEMENT


ADVANCED EMISSIONS SOLUTIONS, INC.
AMENDED AND RESTATED
2010 NON-MANAGEMENT COMPENSATION AND INCENTIVE PLAN


NOTICE OF RESTRICTED STOCK PURCHASE AWARD
Grantee’s Name and Address:        
        
        
You have been granted the right to purchase shares of Common Stock of the
Company, subject to the terms and conditions of this Notice of Restricted Stock
Purchase Award (the “Notice”), under the Advanced Emissions Solutions, Inc.
Amended and Restated 2010 Non-Management Compensation and Incentive Plan, as
amended from time to time (the “Plan”) and the Restricted Stock Purchase Award
Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Notice.
Award Number         
Grant Date         
Vesting Commencement Date         
Purchase Price per Share     $0.01
Total Number of Shares
of Common Stock Awarded         
Total Purchase Price        
Cash Award (maximum)        
Vesting Schedule:
Subject to Grantee’s Continuous Service and other limitations set forth in this
Notice, the Agreement and the Plan, the Shares will “vest” in accordance with
the following schedule:
[INSERT INCENTIVE VESTING SCHEDULE with language after each vesting clause that
states: “and a maximum of __% of the Cash Award shall be payable for withholding
and employment taxes.”]
During any authorized leave of absence, the vesting of the Shares shall be
suspended. Vesting of the Shares shall resume upon the Grantee’s termination of
the leave of absence and return to Continuous Service. The Vesting Schedule of
the Shares shall be extended to the length of the suspension. In the event of
Grantee’s change in status from Employee to Consultant, the vesting

Restricted Stock Purchase Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


2

--------------------------------------------------------------------------------



of the Shares shall continue only to the extent determined by the Administrator
as of such change in status.
For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Shares, that such Shares are no longer subject to repurchase at
the Purchase Price per Share; provided, however, that such Shares shall remain
subject to other restrictions on transfer set forth in the Agreement or the
Plan. Shares that have not vested are deemed “Restricted Shares.” If the Grantee
would become vested in a fraction of a Restricted Share, such Restricted Share
shall not vest until the Grantee becomes vested in the entire Share.
Notwithstanding the foregoing, the Shares subject to this Notice will be subject
to the provisions of the Agreement and Section 11 of the Plan relating to the
release of repurchase and forfeiture provisions in the event of a Corporate
Transaction or Change in Control.
Cash Award:
Subject to Grantee’s Continuous Service and other limitations set forth in this
Notice, the Agreement and the Plan, the amount of the Cash Award represents the
maximum that the Company shall pay to the Grantee over the vesting schedule.
Such amount is intended to assist with the payment of withholding and employment
taxes due upon vesting of Shares and was calculated based on 20% of an assumed
escalating Fair Market Value of the Common Stock at the various vesting dates.
If the actual Fair Market Value of the Common Stock at any vesting date is less
than the assumed amount, the Cash Award then payable shall be reduced
accordingly. If the payment of any Cash Award has been so reduced, the amount of
the reduction may be added to a subsequent Cash Award payment if the calculation
of 20% of the then Fair Market Value of the Common Stock is in excess of the
maximum percentage stated above in the vesting schedule. If the Grantee makes an
election under Section 83(b) of the Internal Revenue Code of 1986 (see Exhibit B
to the Agreement), the Plan Administrator shall determine an equitable payment
of the Cash Award taking into account such election. In no event shall the
Company pay, or be obligated to pay, a total Cash Award in excess of the amount
set forth in this Notice. The Cash Award is, in itself, compensation to the
Grantee that will be subject to withholding and employment taxes. No “gross up”
will be added to the Cash Award to assist with the payment of taxes or other
withholding on the amount paid as the Cash Award.
[Signature page follows]

Restricted Stock Purchase Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement, and that signed copies of this Notice and
the Agreement (including signed copies of Exhibits A, B and C thereto, as
applicable) have been exchanged between the parties.
ADVANCED EMISSIONS SOLUTIONS, INC.

By:     
Title:     
THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE GRANTEE
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR
IN THE PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO
CONTINUATION OF GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY
WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S
CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, GRANTEE’S STATUS IS AT
WILL.
The Grantee acknowledges receipt of a copy of the Plan and the Agreement
(including Exhibits A, B & C thereto) and represents that he or she is familiar
with the terms and provisions thereof, and hereby accepts the Award subject to
all of the terms and provisions hereof and thereof. The Grantee has reviewed
this Notice, the Agreement and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Notice and
fully understands all provisions of this Notice, the Agreement and the Plan. The
Grantee hereby agrees that all disputes arising out of or relating to this
Notice, the Plan and the Agreement shall be resolved in accordance with Section
21 of the Agreement. The Grantee further agrees to notify the Company upon any
change in the residence address indicated in this Notice.
Dated: ______________________        Signed:     



Restricted Stock Purchase Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


4

--------------------------------------------------------------------------------




Award Number: __________________
ADVANCED EMISSIONS SOLUTIONS, INC. AMENDED AND RESTATED
2010 NON-MANAGEMENT COMPENSATION AND INCENTIVE PLAN


RESTRICTED STOCK PURCHASE AWARD AGREEMENT


1.    Purchase of Shares. Advanced Emissions Solutions, Inc., a Delaware
corporation (the “Company”), hereby issues and sells to the Grantee (the
“Grantee”) named in the Notice of Restricted Stock Purchase Award (the
“Notice”), the Total Number of Shares of Common Stock Awarded set forth in the
Notice (the “Shares”) for a Purchase Price per Share set forth in the Notice
(the “Total Purchase Price”), subject to the Notice, this Restricted Stock
Purchase Award Agreement (the “Agreement”) and the terms and provisions of the
Company’s Amended and Restated 2010 Non-Management Compensation and Incentive
Plan, as amended from time to time (the “Plan”), which is incorporated herein by
reference. Payment for the Shares in the amount of the Total Purchase Price set
forth in the Notice shall be made to the Company upon execution of the Notice.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Agreement. All Shares sold hereunder will be
deemed issued to the Grantee as fully paid and nonassessable shares, and the
Grantee will have the right to vote the Shares at meetings of the Company’s
stockholders. The Company shall pay any applicable stock transfer taxes imposed
upon the issuance of the Shares to the Grantee hereunder. If a Cash Award is
specified in the Notice, the Company shall pay such amounts at the time the
Restricted Shares vest in a manner which, at the sole discretion of the
Administrator, is deemed to aid in the satisfaction of the withholding and
employment taxes due upon such vesting.
2.    Method of Payment. Payment of the Total Purchase Price shall be by any of
the following, or a combination thereof, at the election of the Grantee;
provided, however, that such payment method does not then violate an Applicable
Law:
(a)
cash; or

(b)
check.

3.    Transfer Restrictions. The Shares sold to the Grantee hereunder may not be
sold, transferred by gift, pledged, hypothecated, or otherwise transferred or
disposed of by the Grantee prior to the date when the Shares become vested
pursuant to the Vesting Schedule set forth in the Notice. Any attempt to
transfer Restricted Shares in violation of this Section 3 will be null and void
and will be disregarded. Before the Shares fully vest, the Shares will be
subject to the Company’s Repurchase Rights as set forth in Section 8 below.
4.    Escrow of Stock. For purposes of facilitating the enforcement of the
provisions of this Agreement, the Grantee agrees, immediately upon receipt of
the certificate(s) for the Restricted Shares, to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached
hereto as Exhibit A, executed in blank by the Grantee and the Grantee’s spouse
(if required for transfer) with respect to each such stock certificate, to the
Secretary or Assistant Secretary of the Company, or their designee, to hold in
escrow for so long



Restricted Stock Purchase Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan

--------------------------------------------------------------------------------



as such Restricted Shares have not vested pursuant to the Vesting Schedule set
forth in the Notice and continue to be subject to the Company’s Repurchase
Rights, with the authority to take all such actions and to effectuate all such
transfers and/or releases as may be necessary or appropriate to accomplish the
objectives of this Agreement in accordance with the terms hereof. The Grantee
hereby acknowledges that the appointment of the Secretary or Assistant Secretary
of the Company (or their designee) as the escrow holder hereunder with the
stated authorities is a material inducement to the Company to make this
Agreement and that such appointment is coupled with an interest and is
accordingly irrevocable. The Grantee agrees that such escrow holder shall not be
liable to any party hereto (or to any other party) for any actions or omissions
unless such escrow holder is grossly negligent relative thereto. The escrow
holder may rely upon any letter, notice or other document executed by any
signature purported to be genuine and may resign at any time. Upon the vesting
of all Restricted Shares and termination of the Company’s Repurchase Right, the
escrow holder will, without further order or instruction, transmit to the
Grantee the certificate evidencing such Shares, subject, however, to
satisfaction of any withholding obligations provided in Section 6 below.
5.    Distributions. Except as set forth in Section 8(e), the Company shall
disburse to the Grantee all dividends and other distributions paid or made in
cash with respect to the Shares and Additional Securities (whether vested or
not), less any applicable withholding obligations.
6.    Section 83(b) Election and Withholding of Taxes. The Grantee shall provide
the Administrator with a copy of any timely election made pursuant to
Section 83(b) of the Internal Revenue Code or similar provision of state law
(collectively, an “83(b) Election”), a form of which is attached hereto as
Exhibit B. If the Grantee makes a timely 83(b) Election, the Grantee shall
immediately pay the Company the amount necessary to satisfy any applicable
foreign, federal, state, and local income and employment tax withholding
obligations. If the Grantee does not make a timely 83(b) Election, the Grantee
shall, as Restricted Shares vest, or at the time withholding is otherwise
required by any Applicable Law, pay the Company the amount necessary to satisfy
any applicable foreign, federal, state, and local income and employment tax
withholding obligations. The Grantee may satisfy his or her withholding
obligations by authorizing the Company to transfer to the Company the number of
vested Shares held in escrow that have an aggregate Fair Market Value equal to
the withholding obligations. The Grantee hereby represents that he or she
understands (a) the contents and requirements of the 83(b) Election, (b) the
application of Section 83(b) to the receipt of the Shares by the Grantee
pursuant to this Agreement, (c) the nature of the election to be made by the
Grantee under Section 83(b) and the consequences of either making or not making
the 83(b) Election, and (d) the effect and requirements of the 83(b) Election
under relevant state and local tax laws. The Grantee further represents that he
or she intends OR does not intend to file an election pursuant to Section 83(b)
with the Internal Revenue Service within thirty (30) days following the date of
this Agreement, and submit a copy of such election with his or her federal tax
return for the calendar year in which the date of this Agreement falls.
[NOTE: The Grantee must cross through the inapplicable language in the last
sentence of the preceding paragraph, and initial here:            .]



Restricted Stock Purchase Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


2

--------------------------------------------------------------------------------



7.    Additional Securities. Any securities received as the result of ownership
of the Restricted Shares (the “Additional Securities”), including, but not by
way of limitation, warrants, options and securities received as a stock dividend
or stock split, or as a result of a recapitalization or reorganization or other
similar change in the Company’s capital structure, shall be retained in escrow
in the same manner and subject to the same conditions and restrictions as the
Restricted Shares with respect to which they were issued, including, without
limitation, the Vesting Schedule set forth in the Notice and the Company’s
Repurchase Rights. The Grantee shall be entitled to direct the Company to
exercise any warrant, option or other right received as Additional Securities
upon supplying the funds necessary to do so, in which event the securities so
purchased shall constitute Additional Securities, but the Grantee may not direct
the Company to sell any such warrant, option or right. If Additional Securities
consist of a convertible security, the Grantee may exercise any conversion
right, and any securities so acquired shall constitute Additional Securities.
Appropriate adjustments to reflect the distribution of Additional Securities
shall be made to the price per share to be paid upon the exercise of the
Repurchase Right in order to reflect the effect of any such transaction upon the
Company’s capital structure. In the event of any change in certificates
evidencing the Shares or the Additional Securities by reason of any
recapitalization, reorganization or other transaction that results in the
creation of Additional Securities, the escrow holder is authorized to deliver to
the issuer the certificates evidencing the Shares or the Additional Securities
in exchange for the certificates of the replacement securities.
8.    Company’s Repurchase Rights.
(a)    Grant of Repurchase Rights. The Company is hereby granted the right to
repurchase all or any portion of the Shares that are Restricted Shares and any
Additional Securities (the “Repurchase Right”) exercisable at any time during
the period commencing on the date the Grantee’s Continuous Service terminates
for any reason, with or without cause (including death or disability) (the
“Termination Date”) and ending ninety (90) days after the first date on which
the Repurchase Right may be exercised without incurring an accounting expense
with respect to such exercise (the “Share Repurchase Period”).
(b)    Exercise of the Repurchase Right. The Repurchase Right shall be
exercisable by written notice delivered to the Grantee prior to the expiration
of the Share Repurchase Period. The notice shall indicate the number of Shares
and any Additional Securities to be repurchased and the date on which the
repurchase is to be effected, such date to be not later than the last day of the
Share Repurchase Period. On the date on which the repurchase is to be effected,
the Company and/or its assigns shall pay to the Grantee in cash or cash
equivalents (including the cancellation of any purchase-money indebtedness) for
Restricted Shares being repurchased, the Purchase Price per Share or Additional
Securities previously paid by the Grantee to the Company for such Shares and
Additional Securities. Upon such payment to the Grantee or into escrow for the
benefit of the Grantee, the Company and/or its assigns shall become the legal
and beneficial owner of the Shares and Additional Securities being repurchased
and all rights and interest thereon or related thereto, and the Company shall
have the right to transfer to its own name or its assigns the number of Shares
and Additional Securities being repurchased, without further action by the
Grantee.

Restricted Stock Purchase Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


3

--------------------------------------------------------------------------------



(c)    Assignment. Whenever the Company shall have the right to purchase Shares
and Additional Securities under this Repurchase Right, the Company may designate
and assign one or more employees, officers, directors or stockholders of the
Company or other persons or organizations, to exercise all or a part of the
Company’s Repurchase Right.
(d)    Termination of the Repurchase Right. The Repurchase Right shall terminate
with respect to any Shares and Additional Securities for which it is not timely
exercised.
(e)    Corporate Transaction. The Repurchase Right as to Restricted Shares and
Additional Securities shall apply to the new capital stock or other property
(including cash paid other than as a regular cash dividend) received in exchange
for the Shares and Additional Securities in consummation of a Corporate
Transaction and such stock or property shall be deemed Additional Securities for
purposes of this Agreement, but only to the extent the Shares are at the time
covered by such Repurchase Right. Appropriate adjustments shall be made to the
price per share payable upon exercise of the Repurchase Right to reflect the
effect of the Corporate Transaction.
9.    Stop-Transfer Notices. In order to ensure compliance with the restrictions
on transfer set forth in this Agreement, the Notice or the Plan, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
10.    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.
11.    Restrictive Legends. Grantee understands and agrees that the Company may
cause the legends set forth below or legends substantially equivalent thereto,
to be placed upon any certificate(s) evidencing ownership of the Shares, if
applicable, together with any other legends that may be required by the Company
or by state or federal securities laws:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND

Restricted Stock Purchase Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


4

--------------------------------------------------------------------------------



A REPURCHASE RIGHT HELD BY THE ISSUER OR ITS ASSIGNEE(S) AS SET FORTH IN THE
RESTRICTED STOCK PURCHASE AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER
OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
ISSUER. SUCH TRANSFER RESTRICTIONS AND REPURCHASE RIGHT ARE BINDING ON
TRANSFEREES OF THESE SHARES.
12.    Lock-Up Agreement.
(a)    Agreement. Grantee, if such person is an officer, director or owner of
greater than 5% of the Common Stock of the Company at such time (including, for
purposes of determining stock ownership, shares of Common Stock issuable upon
exercise of options or warrants, or conversion of securities convertible into
shares of Common Stock), and if requested by the Company and the lead
underwriter of any public offering of the Common Stock or other securities of
the Company (the “Lead Underwriter”), hereby irrevocably agrees not to sell,
contract to sell, grant any option to purchase, transfer the economic risk of
ownership in, make any short sale of, pledge or otherwise transfer or dispose of
any interest in any Common Stock or any securities convertible into or
exchangeable or exercisable for or any other rights to purchase or acquire
Common Stock (except Common Stock included in such public offering or acquired
on the public market after such offering) during the 180-day period following
the effective date of a registration statement of the Company filed under the
Securities Act of 1933, as amended, or such shorter period of time as the Lead
Underwriter shall specify. Grantee further agrees to sign such documents as may
be requested by the Lead Underwriter to effect the foregoing and agrees that the
Company may impose stop-transfer instructions with respect to such Common Stock
subject until the end of such period. The Company and Grantee acknowledge that
each Lead Underwriter of a public offering of the Company’s stock, during the
period of such offering and for the 180-day period thereafter, is an intended
beneficiary of this Section 12.
(b)    No Amendment Without Consent of Underwriter. During the period from
identification as a Lead Underwriter in connection with any public offering of
the Company’s Common Stock until the earlier of (i) the expiration of the
lock-up period specified in Section 12(a) in connection with such offering or
(ii) the abandonment of such offering by the Company and the Lead Underwriter,
the provisions of this Section 12 may not be amended or waived except with the
consent of the Lead Underwriter.
13.    Grantee’s Representations. If the Shares purchasable pursuant to this
Agreement have not been registered under the Securities Act of 1933, as amended,
at the time of purchase, the Grantee shall, if required by the Company,
concurrently with the purchase of the Shares, deliver to the Company his or her
Investment Representation Statement in the form attached hereto as Exhibit C.
14.    Transferability. No benefit payable under, or interest in, this Agreement
or in the shares of Common Stock that are scheduled to be issued hereunder shall
be subject in any

Restricted Stock Purchase Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


5

--------------------------------------------------------------------------------



manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge and any such attempted action shall be void and no such
benefit or interest shall be, in any manner, liable for, or subject to, your or
your beneficiary’s debts, contracts, liabilities or torts; provided, however,
nothing in this Section 14 shall prevent transfer (i) by will, (ii) by
applicable laws of descent and distribution or (iii) to an Alternate Payee to
the extent that a QDRO so provides, as further described in Section 20 of the
Plan.
15.    No Contract for Employment. This Agreement is not an employment or
service contract and nothing in this Agreement shall be deemed to create in any
way whatsoever any obligation of the Grantee to continue in the employ or
service of the Company, or of the Company to continue to employ Grantee.
16.    Applicability of Plan. This Agreement is subject to all the provisions of
the Plan, which provisions are hereby made a part of this Agreement, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of this Agreement and those of the
Plan, the provisions of the Plan shall control.
17.    No Compensation Deferral. This Award is not intended to constitute
“nonqualified deferred compensation” within the meaning of Code Section 409A,
but rather is intended to be exempt from the application of Code Section 409A.
To the extent that the Award is nevertheless deemed to be subject to Code
Section 409A for any reason, this Award shall be interpreted in accordance with
Code Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Grant Date. Notwithstanding any
provision herein to the contrary, in the event that following the Grant Date,
the Administrator (as defined in the Plan) determines that the Award may be or
become subject to Code Section 409A, the Administrator may adopt such amendments
to the Plan and/or this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate to (a) exempt the Plan and/or the Award from the application of Code
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to this option, or (b) comply with the requirements of Code
Section 409A. Any such action may include, but is not limited to, delaying
payment, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Code Section 409A, to a Grantee who is a "specified
employee" within the meaning of Code Section 409A to the first day following the
six-month period (or, if earlier, the date of the Grantee’s death) on the date
of the Grantee's “separation of service” as defined in Code Section 409A. The
Company shall use commercially reasonable efforts to implement the provisions of
this Section 17 in good faith; provided that neither the Company, the
Administrator nor any Employee, Director or representative of the Company or of
any of its Affiliates shall have any liability to the Grantee with respect to
this Section 17.
18.    Acknowledgement. By electing to accept this Agreement, you acknowledge
receipt of this Agreement and hereby confirm your understanding that the terms
set forth in this Agreement constitute, subject to the terms of the Plan, which
terms shall control in the event of

Restricted Stock Purchase Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


6

--------------------------------------------------------------------------------



any conflict between the Plan and this Agreement, the entire agreement and
understanding of the parties with respect to the matters contained herein and
supersede any and all prior agreements, arrangements and understandings, both
oral and written, between the parties concerning the subject matter of this
Agreement. The Company may, in its sole discretion, decide to deliver any
documents related to Shares awarded under the Plan or future Shares that may be
awarded under the Plan by electronic means or request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
19.    Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee (including for all
purposes of the Notice, the Plan and this Agreement, electronic signatures
transmitted by email or any online or electronic system). These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Delaware, without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Delaware to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined by a court of law to
be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.
20.    Headings. The captions used in this Agreement are inserted for
convenience and shall not be deemed a part of this Agreement for construction or
interpretation.
21.    Dispute Resolution. The provisions of this Section 21 shall be the
exclusive means of resolving disputes arising out of or relating to the Notice,
the Plan and this Agreement. The Company, the Grantee, and the Grantee’s
assignees (the “parties”) shall attempt in good faith to resolve any disputes
arising out of or relating to the Notice, the Plan and this Agreement by
negotiation between individuals who have authority to settle the controversy.
Negotiations shall be commenced by either party by notice of a written statement
of the party’s position and the name and title of the individual who will
represent the party. Within thirty (30) days of the written notification, the
parties shall meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to resolve the dispute. If the dispute
has not been resolved by negotiation, the parties agree that any suit, action,
or proceeding arising out of or relating to the Notice, the Plan or this
Agreement shall be brought in the state or federal courts located in Denver,
Colorado, and the parties shall submit to the jurisdiction of such courts. The
parties irrevocably waive, to the fullest extent permitted by law, any objection
the party may have to the laying of venue for any such suit, action or
proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT
THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If
any one or more provisions of this Section 21 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.

Restricted Stock Purchase Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


7

--------------------------------------------------------------------------------



22.    Compliance with Laws. Notwithstanding anything contained in this
Agreement or the Plan, the Company may not take any actions hereunder, and no
award shall be granted, that would violate the Securities Act of 1933, as
amended (the “Act”), the Securities Exchange Act of 1934, as amended, the Code,
or any other securities or tax or other applicable law or regulation.
Notwithstanding anything to the contrary contained herein, the shares issuable
upon vesting shall not be issued unless such shares are then registered under
the Act, or, if such shares are not then so registered, the Company has
determined that such vesting and issuance would be exempt from the registration
requirements of the Act.
23.    Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
transmission via facsimile or email with confirmation of successful transmission
by the sending machine, upon deposit in the United States mail by certified mail
(if the parties are within the United States) or upon deposit for delivery by an
internationally recognized express mail courier service (for international
delivery of notice), with postage and fees prepaid, addressed to the other party
at its address as shown beneath its signature in the Notice, or to such other
address as such party may designate in writing from time to time to the other
party.
Signature of Grantee:
    
[Printed Name of Grantee]


Date:     ,     


Advanced Emissions Solutions, Inc.:
By:     
    
[Printed Name and Title of Officer]




Date:     ,     









Restricted Stock Purchase Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


8

--------------------------------------------------------------------------------




EXHIBIT A


STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE




[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]


FOR VALUE RECEIVED, ____________________________ hereby sells, assigns and
transfers unto Mark H. McKinnies, as trustee for Advanced Emissions Solutions,
Inc., __________________ (____) shares of the Common Stock of Advanced Emissions
Solutions, Inc., a Delaware corporation (the "Company"), standing in his name on
the books of, the Company, represented by Certificate No. ______ herewith, and
does hereby irrevocably constitute and appoint the Secretary of the Company
attorney to transfer the said stock in the books of the Company with full power
of substitution.


DATED: ________________


    






The undersigned spouse of ____________________ joins in this assignment.
Dated: ___________________
   
(Spouse of ________________________)










Restricted Stock Purchase Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan

--------------------------------------------------------------------------------




EXHIBIT B
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
The undersigned taxpayer hereby elects, pursuant to the Internal Revenue Code,
to include in gross income for 20__ the amount of any compensation taxable in
connection with the taxpayer’s receipt of the property described below:


1.The name, address, taxpayer identification number and taxable year of the
undersigned are:


TAXPAYER’S NAME:


SPOUSE’S NAME:


TAXPAYER’S SOCIAL SECURITY NO.:


SPOUSE’S SOCIAL SECURITY NO.:


TAXABLE YEAR: Calendar Year 20____


ADDRESS:


2.The property which is the subject of this election is __________________
shares of common stock of Advanced Emissions Solutions, Inc.


3.The property was transferred to the undersigned on ____________, 20__.


4.The property is subject to the following restrictions.


5.The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is:


$_____ per share x ________ shares = $___________.


6.The undersigned paid $0.01 per share x _________ shares for the property
transferred or a total of $______________.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The undersigned taxpayer is the person performing the
services in connection with the transfer of said property.


The undersigned will file this election with the Internal Revenue Service office
to which he files his annual income tax return not later than 30 days after the
date of transfer of the



Restricted Stock Purchase Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan

--------------------------------------------------------------------------------



property. A copy of the election also will be furnished to the person for whom
the services were performed. Additionally, the undersigned will include a copy
of the election with his income tax return for the taxable year in which the
property is transferred. The undersigned understands that this election will
also be effective as an election under _____________ law.


Dated:    
   
Taxpayer



The undersigned spouse of taxpayer joins in this election.


Dated:    
   
Spouse of Taxpayer










Restricted Stock Purchase Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


2



--------------------------------------------------------------------------------




EXHIBIT C
Advanced Emissions Solutions, Inc.
Amended and Restated
2010 Non-Management Compensation and Incentive Plan


INVESTMENT REPRESENTATION STATEMENT
GRANTEE    :        
COMPANY    :    ADVANCED EMISSIONS SOLUTIONS, INC.
SECURITY    :    COMMON STOCK
AMOUNT    :        
DATE    :        
In connection with the purchase of the above‑listed Shares, the undersigned
Grantee represents to the Company the following:
(a)    Grantee is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Shares. Grantee is acquiring
these Shares for investment for Grantee’s own account only and not with a view
to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”).
(b)    Grantee acknowledges and understands that the Shares constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon among other things, the bona fide nature of Grantee’s
investment intent as expressed herein. In this connection, Grantee understands
that, in the view of the Securities and Exchange Commission, the statutory basis
for such exemption may be unavailable if Grantee’s representation was predicated
solely upon a present intention to hold these Shares for the minimum capital
gains period specified under tax statutes, for a deferred sale, for or until an
increase or decrease in the market price of the Shares, or for a period of one
year or any other fixed period in the future. Grantee further understands that
the Shares must be held indefinitely unless they are subsequently registered
under the Securities Act or an exemption from such registration is available.
Grantee further acknowledges and understands that the Company is under no
obligation to register the Shares. Grantee understands that the certificate
evidencing the Shares will be imprinted with a legend which prohibits the
transfer of the Shares unless they are

B-1
Restricted Stock Purchase Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan

--------------------------------------------------------------------------------



registered or such registration is not required in the opinion of counsel
satisfactory to the Company.
(c)    Grantee is familiar with the provisions of Rule 144 promulgated under the
Securities Act, which, in substance, permit limited public resale of “restricted
securities” acquired, directly or indirectly from the issuer thereof, in a
non-public offering subject to the satisfaction of certain conditions. The
Shares may be resold in certain limited circumstances subject to the provisions
of Rule 144, which requires (i) the resale to occur not less than six months
after the later of the date the Shares were sold by the Company or the date the
Shares were sold by an affiliate of the Company, within the meaning of Rule 144;
(ii) in the case of acquisition of the Shares by a non-affiliate who
subsequently holds the Shares less than one year, the availability of certain
public information about the Company; and (iii) in the case of acquisition of
the Shares by an affiliate: (A) the resale being made through a broker in an
unsolicited “broker’s transaction” or in transactions directly with a market
maker (as said term is defined under the Securities Exchange Act of 1934), (B)
the availability of certain public information about the Company, (C) the amount
of Shares being sold during any three month period not exceeding the limitations
specified in Rule 144(e), and (D) the timely filing of a Form 144, if
applicable. Other restrictions may also apply to sales of the Shares, and
Grantee understands that the Shares may not be readily resold, and that delays
may occur in selling the Shares, even if they are eligible for sale under Rule
144.
(d)    Grantee further understands that if all of the applicable requirements of
Rule 144 are not satisfied, registration under the Securities Act, compliance
with Regulation A, or some other registration exemption will be required; and
that, notwithstanding the fact that Rule 144 is not exclusive, the Staff of the
Securities and Exchange Commission has expressed its opinion that persons
proposing to sell private placement securities other than in a registered
offering and otherwise than pursuant to Rule 144 will have a substantial burden
of proof in establishing that an exemption from registration is available for
such offers or sales, and that such persons and their respective brokers who
participate in such transactions do so at their own risk. Grantee understands
that no assurances can be given that any such other registration exemption will
be available in such event, and that the Shares may not be salable by Grantee.
(e)    Grantee represents that he or she is a resident of the State of
____________________.


Signature of Grantee:
    
    
[Print Name]




Date:             



Restricted Stock Purchase Agreement under the    
Advanced Emissions Solutions, Inc. Amended and Restated 2010 Non-Management
Compensation and Incentive Plan


2

